Exhibit 10.5

 

LOGO [g663229g1127043852285.jpg]

November 26, 2018

Dr. Christopher Stevens

Retention Bonus Agreement

Dear Chris,

On behalf of Arsanis, Inc. (the “Company”), I would like to thank you for your
continued service to the Company and emphasize your importance to our
organization and its success. I am pleased to inform you that, as an incentive
for your continued service to the Company, the Company is making you eligible
for a special retention bonus, subject to the satisfaction of the terms and
conditions described in this letter agreement.

 

1.

Retention Bonus – You are eligible to receive a retention bonus in an amount
equal to $494,000, less all applicable taxes and withholdings, (the “Retention
Bonus”) upon the earliest to occur of the following (the date on which the
earliest of the following to occur, the “Payment Eligibility Date”), provided
you remain employed by the Company through the Payment Eligibility Date and that
you otherwise satisfy the terms and conditions of this letter agreement:

 

  (i)

March 31, 2019;

 

  (ii)

the closing of a Change of Control (as defined in Exhibit A to this letter
agreement) (the “Closing”); or

 

  (iii)

the termination of your employment by the Company without “Cause” (as defined in
Exhibit A to this letter agreement).

 

2.

Interaction with Terms of Employment Letter Agreement – You agree and
acknowledge that, in order to receive the Retention Bonus, you hereby relinquish
your rights to receive any and all severance pay and bonus amounts you would
otherwise be entitled to receive upon a termination of your employment
(together, the “Severance Payments”) pursuant to Sections 10(a), 10(b) or 10(c)
of the Amended and Restated Letter Agreement between you and the Company dated
October 10, 2017 (the “Employment Letter”), whether or not the Retention Bonus
is paid to you as a result of the termination of your employment by the Company
without Cause. For the avoidance of doubt, you shall continue to be eligible to
receive payment from the Company for benefits continuation and any equity
acceleration described in the Employment Letter, in accordance with the terms
and conditions of the Employment Letter. The terms of your Employment Letter
shall otherwise remain in full force and effect. By signing this agreement, you
agree and acknowledge that you shall have no further rights with respect to the
Severance Payments.



--------------------------------------------------------------------------------

3.

Conditions to Payment – Release, Compliance, and Cooperation. In order to
receive payment of the Retention Bonus, you must sign a release and, if
applicable, separation agreement in a form with customary terms to be supplied
by the Company at or promptly following the Payment Eligibility Date that
includes, among other provisions, (i) a release of claims in favor of the
Company and its agents, (ii) confirmation of continued compliance with the
Invention, Non-Competition, Non-Solicitation and Non-Disclosure Agreement you
previously signed in connection with your employment with the Company (the
“NDA”), and, (iii) if the payment of the Retention Bonus is as a result of a
termination without Cause, an agreement to provide post-employment cooperation
to the Company, and which release (the “Release”) becomes enforceable within 60
days (or such shorter period as the Company specifies) following the Payment
Eligibility Date. For the avoidance of doubt, the Retention Bonus will be paid
pursuant to the timing provision set forth in Section 4 below, and you may sign
the Release at any time prior to the date by which it must become enforceable.
The “Release Effective Date” is the date the Release becomes enforceable,
provided that if the 60-day period for providing an enforceable Release extends
into a calendar year subsequent to the year containing the Payment Eligibility
Date, the Release Effective Date will be treated, solely for payment timing
purposes, as occurring no earlier than the first business day of such subsequent
year unless payment may be made earlier consistent with Section 409A (as defined
below).

You must continue to comply with all of the provisions of your NDA in order to
be eligible for this program; provided, however, that the Company agrees that,
in consideration of the Release, it will waive the post-employment
non-competition restriction set forth in Section 4(a) of the NDA. You must also,
while employed, perform the material duties assigned to you that are consistent
with your position (or those of a position to which you have been transferred by
the Company or that are reasonably required of you in connection with a Closing
transition, if applicable) and must assist the Company to the best of your
ability in any efforts to effect a Change of Control or to transition services
thereafter, if applicable.

 

4.

Payment Timing – Assuming you satisfy the conditions to payment, you will
receive the Retention Bonus in a single lump sum, less all applicable taxes and
withholdings, on the first regular payroll date occurring after the Release
Effective Date.

 

5.

Amendment – This letter agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

 

6.

Withholding; Section 409A. All payments and benefits hereunder will be subject
to reduction for applicable tax withholdings. Any payments made over time are to
be treated as a series of separate payments for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A” of the “Code”). This
letter agreement is intended to provide for payments that are exempt from or
comply with the provisions of Section 409A and this letter agreement must, to
the extent practicable, be construed in accordance therewith. Terms defined in
this letter agreement will have the

 

2



--------------------------------------------------------------------------------

  meanings given such terms under Section 409A if and to the extent required to
comply with Section 409A. In any event, the Company makes no representations or
warranty and will have no liability to you or any other person if any provisions
of or payments under this letter agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.

 

7.

Payment to Heirs. If you should die after satisfaction of the conditions to
payment under this letter agreement have been met, any unpaid amounts will be
paid in accordance with the terms of this letter agreement to the executors,
personal representatives, or administrators of your estate. The Company may
determine whether the estate or other such recipient must provide a Release if
you had not previously done so.

 

8.

Source of Payment. Nothing herein may be construed as establishing a trust or as
requiring the Company to set aside funds to meet its obligations hereunder.

 

9.

Notices. Any notice, request, demand, and other communication provided for by
this letter agreement must be in writing and will be effective when delivered in
person or three business days after it is deposited in the United States mail,
postage prepaid, registered or certified, or one business day after it is
provided to a national overnight carrier, and addressed to you at your last
known address on the books of the Company or, in the case of the Company, at its
principal place of business, attention of the President and Chief Executive
Officer, or to such other address as either party may specify by notice in the
manner provided in this Section 9.

 

10.

Severability. Each provision of this letter agreement must be considered
severable such that if any one provision or clause conflicts with existing or
future applicable law, or may not be given full effect because of such law, this
will not affect any other provision of the letter agreement, which, consistent
with such law, will remain in full force and effect. All surviving clauses must
be construed so as to effectuate the purpose and intent of the parties.

 

11.

Interpretation. The parties agree that this letter agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this letter agreement
to “include” or “including” should be read as though they said “without
limitation” or equivalent forms.

 

12.

Counterparts. This letter agreement may be executed in two or more counterparts,
each of which will be an original and all of which together will constitute one
and the same instrument.

 

13.

Binding Effect; Assignment and Assumption. This letter agreement will be binding
upon and inure to the benefit of the parties, any successors or assigns of the
Company and your heirs and the personal representative(s) or executor(s) of your
estate. The Company may assign this letter agreement in connection with a Change
of Control to an acquirer in a Change of Control (the “Acquirer”). Any
obligation of the Company to pay

 

3



--------------------------------------------------------------------------------

  any compensation under this letter agreement will be deemed to have been
appropriately satisfied if the Acquirer assumes the obligations under this
letter agreement. You may not assign this letter agreement to others, provided,
however, that nothing precludes you from designating beneficiaries to receive
compensation or benefits, if any, payable under this letter agreement upon your
death.

 

14.

Governing Law; Jury Trial Waiver. This letter agreement will be governed by the
laws of the Commonwealth of Massachusetts without regard to its conflicts of
laws principles. Any action, suit or other legal proceeding arising under or
relating to any provision of this letter agreement must be commenced only in a
court of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within the Commonwealth of Massachusetts, and the Company and you each
consents to the jurisdiction of such a court. IF AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE COMPANY AND YOU HEREBY IRREVOCABLY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING UNDER
OR RELATING TO ANY PROVISION OF THIS LETTER AGREEMENT OR THE RELEASE IT
CONTEMPLATES.

 

15.

Effect of this Letter Agreement – Nothing in this letter agreement imposes any
requirement on the Company or the Company’s shareholders to complete any Change
of Control with respect to the Company. Nothing in this letter agreement
restricts either your or the Company’s rights to terminate your employment at
any time, with or without Cause or notice, and for any or no reason, nor does it
change your status as an at-will employee. This letter agreement supersedes any
written or oral communications between the Company and you with respect to
retention bonuses. For the avoidance of doubt, notwithstanding the terms of the
Employment Letter, you will not be eligible for, nor shall you have a right to
receive, the Severance Payments.

If you have any questions about the matters covered in this letter agreement,
please contact Sheila Daly at sheila.daly@arsanis.com.

 

Very truly yours, By:  

/s/ Michael Gray

  Michael Gray   Chief Financial Officer & Chief Operating Officer

Intending to be legally bound, I have signed this letter agreement as of the
date set forth below.

 

/s/ Christopher Stevens

    Date:  

November 26, 2018

Christopher Stevens      

 

4



--------------------------------------------------------------------------------

Exhibit A

“Cause” means, for purposes of this letter agreement, the following, as
determined by the Board in its reasonable judgment:

 

(i)

the commission of, or indictment or conviction for, any felony, or any other
crime involving dishonesty;

 

(ii)

participation in any fraud, deliberate and substantial misconduct, breach of
duty of loyalty or breach of fiduciary duty against the Company;

 

(iii)

intentional and substantial damage to any property of the Company;

 

(iv)

failure of performance of your duties (not attributable to sickness, disability
or death) after reasonable written notice no later than thirty (30) days
following the occurrence of the failure and a 30-day opportunity to cure,
provided, however, that such opportunity to cure shall only apply to any failure
that the Board, in its reasonable discretion, deems susceptible to cure; or

 

(v)

your breach of any material provision of your Employment Letter, the NDA, or any
other agreement to which you and the Company are both parties, after reasonable
written notice no later than thirty (30) days following the occurrence of the
breach and a 30-day opportunity to cure, provided, however, that such
opportunity to cure shall only apply to any breach that the Board, in its
reasonable discretion, deems susceptible to cure, and that any breach by you of
your obligations of confidentiality or non-competition under the NDA shall be
deemed not susceptible to cure.

“Change of Control” means the first to occur of any of the following: (i) a
merger or consolidation, business combination, acquisition or similar
transaction (a “Transaction”) in which (A) the Company is a constituent party,
or (B) a subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such Transaction, except in the case of
either clause (A) or (B) any such Transaction involving the Company or a
subsidiary of the Company in which the beneficial owners of the shares of
capital stock of the Company outstanding immediately prior to such Transaction
continue beneficially to own, immediately following such Transaction, at least a
majority by voting power of the capital stock of (x) the surviving or resulting
corporation or (y) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such Transaction, the
parent corporation of such surviving or resulting corporation; (ii) the sale,
lease, transfer, exclusive license or other disposition, in a single transaction
or series of related transactions, by the Company or a Company subsidiary of all
or substantially all the assets of the Company and the Company subsidiaries
taken as a whole (except in connection with a Transaction not constituting a
Change of Control under clause (i) or where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned Company subsidiary);
or (iii) the sale or transfer, in a single transaction or series of related
transactions, by the stockholders of the Company of more than 50% by voting
power of the then-outstanding capital stock of the Company to any Person or
entity or group of affiliated Persons or entities. For purposes of this
definition, “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company.

 

5